DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Considering claims 1, 8, and 15, the best prior art found during the prosecution of the present application, Nagata et al. (U.S. Patent Application Publication No. 2003/0152083 A1) and Ahuja et al. (U.S. Patent No. 8,380,850 B1), disclose elements of the claimed invention of independent claims 1, 8, and 15, except determining a percentile of path loss for a first base station relative to an average path loss for multiple base stations in the telco network and for a wireless session, predicting an expected throughput based on … the percentile of path loss.  Nagata and Ahuja fail to disclose, teach, or suggest the limitations of determining a percentile of path loss for a first base station relative to an average path loss for multiple base stations in the telco network and for a wireless session, predicting an expected throughput based on … the percentile of path loss in combination with and in the context of all of the other limitations in claims 1, 8, and 15.
Claims 2-7, 9-14, and 16-20 are also allowed by virtue of their dependency on claims 1, 8, and 15.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Seol et al. (U.S. Patent Application Publication No. 2004/0228287 A1) discloses method of determining reverse data rate in mobile communication system;
Yeung et al. (U.S. Patent Application Publication No. 2008/0159133 A1) discloses method of providing wireless signal strength and congestion data of an access point;
On et al. (U.S. Patent Application Publication No. 2009/0262753 A1) discloses system and method of communication protocols in communication systems;
Cui et al. (U.S. Patent Application Publication No. 2010/0067396 A1) discloses optimizing throughput in a wireless communication system;
Evans (U.S. Patent Application Publication No. 2010/0100627 A1) discloses system and method for bypassing an access point in a local area network for p2p data transfers;
Wellington (U.S. Patent Application Publication No. 2010/0124887 A1) discloses system and method for link adaptation for variable link conditions;
Ukita et al. (U.S. Patent Application Publication No. 2010/0217888 A1) discloses transmission device, reception device, rate control device, transmission method, and reception method;
Mouhouche (U.S. Patent Application Publication No. 2011/0032919 A1) discloses method of optimizing the rank of a MMSE channel equalizer;
Narendran et al. (U.S. Patent No. 8,515,434 B1) discloses methods and devices for limiting access to femtocell radio access networks;
Panah et al. (U.S. Patent Application Publication No. 2013/0301435 A1) discloses methods and apparatuses to improve on-time throughput for integrated multi-rat heterogeneous networks;
Yokoyama (U.S. Patent Application Publication No. 2014/0064187 A1) discloses wireless communication system, base station, and wireless communication method;
Ode (U.S. Patent Application Publication No. 2014/0204871 A1) discloses wireless communication system and communication method;
Von Wrycza et al. (U.S. Patent Application Publication No. 2015/0063481 A1) discloses selecting antennas in downlink cooperative scheduling;
Otonari et al. (U.S. Patent Application Publication No. 2015/0181448 A1) discloses mobile terminal test device and mobile terminal test method;
Song et al. (U.S. Patent Application Publication No. 2016/0360220 A1) discloses selective packet and data dropping to reduce delay in real-time video communication;
Tajima et al. (U.S. Patent Application Publication No. 2017/0339672 A1) discloses communication control apparatus, mobile communication system, and communication control method;
Zhang et al. (U.S. Patent Application Publication No. 2017/0347112 A1) discloses bit stream switching in lossy network;
Jung et al. (U.S. Patent Application Publication No. 2017/0353914 A1) discloses method and apparatus for determining communication method between base station and terminal in wireless communication system;
Ling et al. (U.S. Patent Application Publication No. 2018/0063748 A1) discloses estimating bandwidth in a heterogeneous wireless communication system;
Ling et al. (U.S. Patent No. 10,944,664 B2) discloses estimating bandwidth in a heterogeneous wireless communication system.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642